OPINION ON THE APPELLANT’S PETITION FOR DISCRETIONARY REVIEW

PER CURIAM.
Appellant pled guilty to attempted capital murder and was sentenced to forty years confinement. The Court of Appeals affirmed. Mavins v. State, 886 S.W.2d 378 (Tex.App. — Houston [First] 1994). We granted appellant’s petition for discretionary review to determine whether the Court of Appeals correctly determined the trial judge did not err in overruling appellant’s motion to suppress. After careful review of the Court of Appeals’ opinion as well as the briefs and the record, we conclude our decision to grant review was improvident. See Tex.R.App.Pro. 202(k). Accordingly, the appellant’s petition for discretionary review is dismissed.
CLINTON and KELLER, JJ., dissent.